  Case 2:18-cv-08070-GW-JPR Document 44 Filed 05/01/19 Page 1 of 1 Page ID #:487


                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 18-8070-GW(JPRx)                                           Date      May 1, 2019
 Title             Fred Olen Ray v. Vinegar Syndrome LLC, et al.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                            None Present
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                         None Present                                          None Present
 PROCEEDINGS:                IN CHAMBERS - ORDER TO SHOW CAUSE RE SETTLEMENT


On April 30, 2019, Plaintiff and Counter-Defendant Fred Olen Ray filed a Notice of Settlement. The
Court sets an Order to Show re: Settlement Hearing for June 6, 2019 at 8:30 a.m. The parties are advised
the hearing will be vacated, and no appearance will be required provided a stipulation to dismiss, is filed
by noon on June 5, 2019.

All previously set deadlines and dates are vacated and taken off-calendar.




                                                                                                  :
                                                               Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                   Page 1 of 1
